Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Woollen.
Woollen discloses the use of a musical instrument stand for supporting a musical instrument, the instrument stand comprising: a track (40A, 40B)  having an attachment surface for securing the track to a body of the musical instrument (see figure 8c),  a base member (23) configured to slidably receive the track to removably couple the base member and track; and a leg member pivotally coupled to the base member, wherein the leg member (see figure 8) can be pivoted away from the base member to support the instrument in a standing position and pivoted toward the base member into a stowed position wherein the leg member lays against the base member; wherein the base member has a latch (spring; paragraph 0015) that releasably engages with the track when the track is fully received by the base member to prevent the track and base member from decoupling; wherein the latch is disposed at a top end of the base member and is configured to resiliently engage a top edge of the track (see figure 3); wherein the track has opposite longitudinal edges that are tapered and wherein the base member has a track slot that is configured to sliding receive the longitudinal edges of the track (see figure 3); and wherein the base member has a recess and wherein the leg member is received by the recess when the leg member is pivoted into the stowed position (see figures 4 and 5).
Woollen does not disclose the specific use of adhesive.
	It would have been obvious of to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Wollen to the include the use of adhesive of supporting device to a musical instrument since the use of adhesive as a mounting means is conventional and well known in the art.  

4.	Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Claims 14-17 are allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837